Citation Nr: 0508912	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia 


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
and neck injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  




INTRODUCTION

The veteran served on active duty from June 1967 to March 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO) dated in April 1996 and 
March 1997, which found that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for residuals of injury to his head and neck.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority conferred by 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002). Consistent with these regulations, after reviewing 
the veteran's case, the Board previously determined that 
additional evidentiary development was needed prior to final 
appellate consideration of the veteran's claim, as set forth 
in an internal development memorandum dated in November 2002.  
(That memorandum also requested additional development with 
respect to the veteran's claim for service connection for 
post-traumatic stress disorder, a claim which was granted by 
a rating decision dated in October 2004).  In pertinent part, 
the November 2002 memorandum directed the RO to contact the 
veteran and request that he identify the disabilities for 
which he was treated and approximate dates of all VA 
treatment, and obtain records of treatment for a head and 
neck injury from the Oklahoma City, Albuquerque, Denver, and 
Farmington (New Mexico) VA Medical Centers.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit decision also emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

In light of the above precedent, the Board was compelled to 
remand the veteran's case in July 2003 to the RO for review 
to determine whether all the essential evidence needed to 
consider his claim has been obtained, and for issuance of a 
supplemental statement of the case (SSOC).  Such an SSOC was 
promulgated in October 2004, and as the development necessary 
for an equitable adjudication of the veteran's appeal has 
otherwise been accomplished, this case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  Service connection for a head and neck injury was denied 
by a June 1992 rating decision, as to which the veteran was 
notified in July 1992; the veteran did not perfect an appeal 
with respect to the issue, and that was the last final rating 
decision addressing this issue on any basis.  

2.  The evidence received since the June 1992 rating decision 
does not bear directly and substantially upon the issue of 
service connection for a head and neck injury, nor is it, by 
itself or in conjunction with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of this issue. 


CONCLUSIONS OF LAW

1.  The June 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).  

2.  Evidence received since the June 1992 rating decision is 
not new and material; thus the claim for service connection 
for a head and neck injury may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In an April 2004 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed October 1997 statement 
of the case (SOC) and February 2000 and October 2004 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to warrant the reopening and 
allowance of his claim for service connection a head and neck 
injury.  The Board therefore believes that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and that the 
October 1997 SOC and February and October 2004 SSOCs issued 
by the RO clarified what evidence would be required to 
establish entitlement to the benefits sought.  Further, the 
claims file reflects that the October 2004 SSOC contained the 
new duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the appellant's application to reopen 
was received prior to that date, the preexisting version of 
38 C.F.R. § 3.156 applies.  All citations in the present 
decision refer to the "old" version of 38 C.F.R. § 3.156.

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection for a head and neck injury 
was denied by a June 1992 rating decision, and the veteran 
was so notified in July 1992.  The veteran did not perfect an 
appeal with respect to this issue, and that represents the 
last final rating decision addressing this issue on any 
basis.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

Summarizing the pertinent evidence of record at the time of 
the June 1992 rating decision, the service medical records 
consisted of reports from the May 1967 entrance examination 
and March 1969 separation examination.  Also of record are 
medical histories compiled at the time of these examinations.  
Neither the reports from the entrance examination nor the 
medical history completed at that time referred to an injury 
to the head or neck.  The medical history completed at the 
separation examination referred to a head injury which had 
occurred two years prior to that time, which would perhaps 
have placed this injury at a time shortly prior to service.  
He claimed that he was placed on a limited-duty profile 
during service, due to dizziness and fainting spells which he 
had been suffering from since the head injury.  He also 
reported having transient unconsciousness following the blow 
to the head, which had not resulted in any permanent damage.  
The reports from the separation examination did not 
demonstrate a disability of the head or neck. 

Reviewing the evidence submitted since the June 1992 rating 
decision, the veteran at the time of a May 1993 VA 
examination indicated that the first injury to his head was 
sustained when he was struck by an automobile when he was 
nine years of age.  He stated that he had also sustained a 
fracture of the neck as result of that accident.  The veteran 
indicated that there were no neurological problems associated 
with this injury, and that he was treated conservatively.  
Thereafter, the veteran stated that he had done well except 
for mild limitation of neck motion until he was "trampled 
on" in a fire in 1990.  He described chronic neck pain since 
that time.  The veteran also described having chronic 
headaches since he was struck on the top of the head in the 
military in 1968 or 1969.  As a result of this injury, the 
veteran recalled that he thinks he lost consciousness for 
about a day, and that he was hospitalized for observation.  
He described having a constant generalized aching pain of the 
head, but reported that he took no medication for his 
symptoms.  The physical examination revealed complains of 
neck pain but no neurological deficits or other significant 
findings, and the diagnoses were history of old neck injury 
with chronic pain, with no neurological deficit and history 
of closed head injury without residuals.  

A February 1996 VA examination showed the veteran repeating 
the history of the car accident when he was a child, and he 
reported at that time that his neck was "broken" as a 
result.  He also repeated the history of injuring his neck 
later when he was trampled in a fire.  Reference was also 
made by the veteran to in-service injuries to the head and 
neck, and he attributed memory loss and headaches that he has 
suffered from since that time to the in-service injuries.  
Following the examination, the impression included marked 
traumatic arthritis of the cervical spine; status post 
concussion with moderate residual memory loss, and post-
traumatic headaches.  Additional evidence includes a report 
dated in March 2000 from a VA physician's assistant who 
indicated that the disabilities for which the veteran was 
receiving VA treatment included chronic neck pain.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for a head and neck injury.  The 
VA medical records received the since the June 1992 rating 
decision, while "new," are not material because this 
evidence does not bear directly and substantially on the 
issue at hand; that is, these reports do not contain any 
competent medical evidence or opinion specifically linking a 
current injury to the head and neck with the veteran's 
military service.  

As for the contentions of the veteran asserting that he has a 
current disability associated with an injury of the head and 
neck that is etiologically related to service, the veteran, 
being a layperson and not a medical professional, is not 
deemed competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  Thus, 
these contentions are not material to the issue before the 
Board.  Moreover, to the extent that these contentions refer 
to injuries to the neck and head region as a result of the 
automobile accident sustained when the veteran was a child, 
and his being trampled in a fire many years after service, 
these contentions are clearly not material, as they do not 
refer to an in-service neck or head injury. 

In short, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for an injury of the neck and head.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  The evidence having 
found not to be new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence having not been received, the claim 
for service connection for a head and neck injury is not 
reopened, and the appeal is accordingly denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


